DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-19 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No.11,107,324 B2. A review of the claims has been analyzed in detail in the claim chart below.
Claim 1 of the Instant Application
Claim 1 of Patent 11,107,324 B2
Similarities and Differences
A method of operating a gaming system, the method comprising:
A gaming system comprising: a processor; and a memory device which stores a plurality of instructions which when executed by the processor, cause the processor to:
Differences – the Claim of the instant application is directed to a method of operating a gaming system whereas the ‘324 Patent is directed to a system.
displaying, by a display device, a graphical user interface comprising a graphical depiction of a plurality of symbols at a plurality of symbol display positions and a set of available symbols from which the plurality of symbols were selected from,
cause a display device to display a graphical user interface comprising a graphical depiction of: a plurality of symbols at a plurality of symbol display positions, and a set of available symbols from which the plurality of symbols were selected from,
Similarities – claims are both directed to a graphical user interface for depicting a plurality of symbol positions and a set of available symbols from which the plurality of symbols were selected from
receiving an input to form a symbol match, for each formed symbol match comprising at least a first quantity of the displayed symbols:
receive an input to form a symbol match, for each formed symbol match comprising at least a first quantity of the displayed symbols:
Both are directed to substantially the same subject matter to form a symbol match
determining, by a processor, an award associated with the symbols of the formed symbol match, and
determine an award associated with the symbols of the formed match, and 
Both are directed to substantially the same subject matter.  

displaying, by the display device, the determined award associated with the symbols of the formed symbol match,
cause the display device to display the determined award associated with the symbols of the formed symbol match,
Both are directed to substantially the same subject matter.
responsive to the formed symbol match comprising a second quantity of the displayed symbols, displaying, by the display device, an updated graphical user interface comprising an updated graphical depiction of a modification of the set of available symbols by displaying a removal of a symbol from the set of available symbols and an addition of a different symbol to the set of available symbols, wherein the second quantity of the displayed symbols is greater than the first quantity of the displayed symbols, and
responsive to the formed symbol match comprising a second quantity of the displayed symbols, cause the display device to display an updated graphical user interface comprising an updated graphical depiction of a modification of the set of available symbols by displaying a removal of a symbol from the set of available symbols and an addition of a different symbol to the set of available symbols, wherein the second quantity of the displayed symbols is greater than the first quantity of the displayed symbols, and
Both are directed to substantially the same subject matter.
responsive to the formed symbol match comprising a third quantity of the displayed symbols, the third quantity of the displayed symbols being greater than the second quantity of the displayed symbols:
responsive to the formed symbol match comprising a third quantity of the displayed symbols being greater than the second quantity of the displayed symbols; 
The claims are each directed to substantially the same subject matter.
receiving an input of a selection of one of the displayed symbols at one of the symbol display positions,
receiving an input of a selection of one of the displayed symbols at one of the symbol display positions,
The claims are directed to substantially the same subject matter.
selecting, by the processor, another one of the displayed symbols at another one of the symbol display positions which is related to the symbol display position of the selected symbols,
select another one of the displayed symbols at another one of the displayed symbols at another one of the symbol display positions which is related to the symbol display position of the selected symbol,
The claims are directed to substantially the same subject matter.
independent of any symbol match formed from the selected symbols, determining, by the processor, an award associated with the selected symbols, and
independent of any symbol match formed from the selected symbols, determine an award associated with the selected symbols, and
The claims are directed to substantially the same subject matter.
displaying, by the display device, the determined award associated with the selected symbols.
cause the display device to display the determined award associated with the selected symbols.
The claims are directed to substantially the same subject matter.


Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are directed to substantially the same subject matter but merely differ merely by the claims 1-10 of US 11,107,324 B2 are directed to a gaming system and the instant application recites claims directed to a method of operating a gaming machine.  It follows that as the patented claims anticipate the more generic or broader claims now pending (instant Claims 1-19).  That is, the rationale of In re Goodman applies here in that once Applicant has received a patent for a species or a more specific embodiment, Applicant is not entitled to a patent for the generic or broader invention without maintaining common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a grouping of abstract ideas without significantly more. The claims recites limitations directed to a grouping of abstract ideas such as “receiving an input to form a symbol match, for each formed symbol match comprising at least a first quantity of the displayed symbols:” --certain method of organizing human activity; “determining an award associated with the symbols of the formed symbol match,” – certain method of organizing human activity and/or mental processes; “responsive to the formed symbol match comprising a third quantity of the displayed symbols, the third quantity of the displayed symbols, the third quantity of the displayed symbols being greater than the second quantity of the displayed symbols: receiving an input of a selection of one of the displayed symbols at one of the symbol display positions” – certain method of organizing human activity and/or mental processor; and “selecting another one of the displayed symbols at another one of the symbol display positions which is related to the symbol display position of the selected symbol, independent of any symbol match formed from the selected symbols, determining an award associated with the selected symbols” -certain method of organizing human activity and/or mental processes.  For at least these reasons, the claims are found to recite an abstract idea under Step 2A-prong 1. 
This judicial exception is not integrated into a practical application because the additional limitations such as “displaying, by a display device, a graphical user interface comprising a graphical depiction of a plurality of symbols at a plurality of symbol display positions and a set of available symbols from which the plurality of symbols were selected from,”; “displaying, by the display device, the determined award associated with the symbols of the formed symbol match,”; “responsive to the formed symbol match comprising a second quantity of the displayed symbols, displaying, by the display device, an updated graphical user interface comprising an updated graphical depiction of a modification of the set of available symbols by displaying a removal of a symbol from the set of available symbols and an addition of a different symbol to the set of available symbols, wherein the second quantity of the displayed is greater than the first quantity of the displayed symbols” and “displaying, by the display device, the determined award associated with the selected symbols” do not integrate the claim into a practical application because they merely recite invoking highly generalized computer components to implement the abstract idea, mere extra solution activity to display and convey information of the abstract idea, and/or a technological environment in which to perform the abstract idea (see MPEP 2106.05(f)-(h)).  The remaining limitations which recite the steps of the method to be performed “by a processor” and “by a display device” do not integrate the claim into a practical application because the limitations amount to implementing the abstract idea using highly-generalized computer components and/or a technological environment to perform the abstract idea (see MPEP 2106.05(f) and (h)).  For at least these reasons, the claim does not integrate the claim into a practical application under Step 2A-prong 2.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a gaming system comprising “a display device” and “a processor” recite the conventional use of general-purpose components of a gaming system.  For instance, Vancura (US 2010/0029381 A1) discloses conventional components and functionality of a casino gaming machine include “a display device” and “a processor” use to implement a wagering game on a gaming machine.  For at least these reasons, when viewed as individual components or as a collection of elements, these additional elements to not amount to significantly more than the abstract idea.
Independent claims 10 and 19 are directed to substantially the same subject matter as discussed above with respect to independent Claim 1.  The claims are found to be directed to an abstract idea without significantly more for substantially the same reasons.  
With respect to dependent claims 2-9 and 11-18, the claims have been analyzed and reviewed and found to recite further steps of an abstract idea (see MPEP 2106.04(a)), invoking highly generalized computer components for implementing the abstract idea, extra solution activity, and/or a technological environment in which to perform the abstract idea (see MPEP 2106.05(f)-(h)).  For at least these reasons, claims 1-19 are found to be directed to an abstract idea without significantly more.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715